EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" in the Registration Statement (Form S-8 No. 333-) and related Prospectus of Fresh Del Monte Produce Inc. related to the 2010 Non-Employee Directors Equity Plan for the registration of 150,000 shares of its Ordinary Shares and to the incorporation by reference therein of our reports dated March 2, 2010, with respect to the consolidated financial statements and schedule of Fresh Del Monte Produce Inc. included in its Annual Report (Form 10-K) for the year ended January 1, 2010 and the effectiveness of internal control over financial reporting of Fresh Del Monte Produce Inc. filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Certified Public Accountants Miami, Florida May 20, 2010
